Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 1 of 13 PagelD #: 300

United States Department of Justice

United States Attorney
Southern District of West Virginia

 

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104

January 11, 2019

 

FILED

 

David R. Bungard
Assistant Federal Public Defender MAR ~ 4 2019
300 Virginia Street East, Room 3400
Charleston, WV 25301

 

 

 

 

 

 

 

Re: United States v. Scott Edward Riggs
Criminal No. 3:18-cr-00240 (USDC SDWV)

Dear Mr. Bungard:

This will confirm our conversations with regard to your
client, Scott Edward Riggs (hereinafter “Mr. Riggs”). As a result
of these conversations, it is agreed by and between the United
States and Mr. Riggs as follows:

1. PENDING CHARGES. Mr. Riggs is charged in a two-count
indictment as follows:

(a) Count One charges Mr. Riggs with a violation of 18 U.S.C.
§ 2251(a) (production of child pornography); and

(bo) Count Two charges Mr. Riggs with a violation of 18 U.S.C.
$ 2252A(a) (2) (distribution of child pornography).

2. RESOLUTION OF CHARGES. Mr. Riggs will plead guilty to
Count Two of said indictment, which charges him with a violation
of 18 U.S.C. § 2252A(a) (2). Following final disposition, the

United States will move the Court to dismiss Count One in Criminal
No. 3:18-cr-00240 as to Mr. Riggs.

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Mr. Riggs will be exposed by virtue of this guilty plea is as

Defendant's
Initials
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 2 of 13 PagelD #: 301

David R. Bungard

January 11, 2019 Re: Scott Edward Riggs
Page 2
follows:
(a) Imprisonment for a period of at least 5 and up to 20
years;

(bo) A fine of $250,000, or twice the gross pecuniary gain or
twice the gross pecuniary loss resulting from
defendant’s conduct, whichever is greater;

(c) A term of supervised release of five years to life;

(d) A mandatory special assessment of $100 pursuant to 18
U.S.C. § 3013 and $5,000 pursuant to 18 U.S.C. § 3014
for offenses under Chapters 77, 109A, 110, 117 of Title
18, and 8 U.S.C. § 1324, where offense was committed on
or after May 29, 2015 through September 30, 2019; and

(e) An order of restitution pursuant to 18 U.S.C. §§ 2259,
3663A, and 3664, or as otherwise set forth in this plea
agreement.

4. SPECIAL ASSESSMENT. Mr. Riggs has submitted certified
financial statements to the United States reflecting that he is
without sufficient funds to pay the special assessment due upon
conviction in this case. Mr. Riggs agrees that, if incarcerated,
he will join the Inmate Financial Responsibility Program, earnings
from which will be applied toward payment of the special
assessment.

5. RESTITUTION. Mr. Riggs understands that, pursuant to 18
U.S.C. § 2259, the Court shall order restitution to Minor Female
1 in this case for full amount of her losses, if any. Mr. Riggs

further agrees to pay such restitution, with interest as allowed
by law, to the fullest extent financially feasible. In aid of
restitution, Mr. Riggs further agrees as follows:

(a) Mr. Riggs agrees to fully assist the United States in
identifying and locating any assets to be applied toward

Defendant’s
Initials

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 3 of 13 PagelD #: 302

David R. Bungard
January 11, 2019 Re: Scott Edward Riggs
Page 3

restitution and to give signed, sworn statements and
testimony concerning assets upon request of the United
States.

(ob) Mr. Riggs will fully complete and execute, under oath,
a Financial Statement and a Release of Financial
Information on forms supplied by the United States and
will return these completed forms to counsel for the
United States within seven calendar days from the date
of the signing of this plea agreement.

(c) Mr. Riggs agrees not to dispose of, transfer or otherwise
encumber any real or personal property which he
currently owns or in which he holds an interest.

(d) Mr. Riggs agrees to fully cooperate with the United
States in the liquidation of assets to be applied towards
restitution, to execute any and all documents necessary
to transfer title of any assets available to satisfy
restitution, to release any and all right, title and
interest he may have in and to such property, and waives
his right to exemptions under the Federal Debt
Collection Procedures Act upon levy against and the sale
of any such property.

(e) Mr. Riggs agrees not to appeal any order of the District
Court imposing restitution unless the amount of
restitution ordered to be paid to Minor Female 1 exceeds
$10,000. However, nothing in this provision is intended
to preclude the Court from ordering Mr. Riggs to pay a
greater or lesser sum of restitution in accordance with
law.

6. ABANDONMENT OF PROPERTY. Mr. Riggs hereby agrees to
release, relinquish, waive or abandon to the United States or to
the State of West Virginia any and all right, title and interest
he may have in certain items seized from him, that is, one (1)
iPhone 4 model A1332, serial number 5K0352MJA4T, and one (1) iPhone

Defendant’s
Initials

 

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 4 of 13 PagelD #: 303

David R. Bungard
January 11, 2019 Re: Scott Edward Riggs
Page 4

4 model A1349, serial number C38F67BDDDP7, and any other items or
devices seized from defendant that may contain child pornography.
The property hereby abandoned by the defendant under this paragraph
will be destroyed or otherwise disposed of by federal, state or
local law enforcement officers according to the law.

7. PAYMENT OF MONETARY PENALTIES. Mr. Riggs authorizes the
Financial Litigation Unit in the United States Attorney’s Office
to obtain a credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for
sentencing purposes. Mr. Riggs agrees not to object to the
District Court ordering all monetary penalties (including the
special assessment, fine, court costs, and any restitution that
does not exceed the amount set forth in this plea agreement) to be
due and payable in full immediately and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Mr. Riggs further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

Mr. Riggs authorizes the United States, through the Financial
Litigation Unit, to submit any unpaid criminal monetary penalty to
the United States Treasury for offset in accordance with the
Treasury Offset Program, regardless of the defendant’s payment
status or history at that time.

In addition to any payment ordered by the Court, Mr. Riggs
shall pay all monies received from any source other than earned
income, including but not limited to, lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. Riggs agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box

OO

Defendant's
Initials

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 5 of 13 PagelD #: 304

David R. Bungard
January 11, 2019 Re: Scott Edward Riggs
Page 5

1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

8. COOPERATION. Mr. Riggs will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
Signed, sworn statements and grand jury and trial testimony upon
request of the United States. In complying with this provision,
Mr. Riggs may have counsel present except when appearing before a
grand jury.

9. USE IMMUNITY. Unless this agreement becomes void due
to a violation of any of its terms by Mr. Riggs, and except as
expressly provided for in paragraph 11 below, nothing contained in
any statement or testimony provided by him pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

10. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. Riggs for any violations of federal or state laws.
The United States reserves the right to prosecute Mr. Riggs for
perjury or false statement if such a situation should occur
pursuant to this agreement.

ii. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. Riggs stipulate and agree that the facts
comprising the offense of conviction and relevant conduct include
the facts outlined in the “Stipulation of Facts,” a copy of which
is attached hereto as “Plea Agreement Exhibit A.”

Mr. Riggs agrees that if he withdraws from this agreement, or

Defendant's
Initials

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 6 of 13 PagelD #: 305

David R. Bungard
January 11, 2019 Re: Scott Edward Riggs
Page 6

this agreement is voided as a result of a breach of its terms by
him, and he is subsequently tried for his conduct alleged in the
indictment and other relevant conduct, as more specifically
described in the Stipulation of Facts, the United States may use
and introduce the Stipulation of Facts in the United States case-
in-chief, in cross-examination of Mr. Riggs or of any of his
witnesses, or in rebuttal of any testimony introduced by him or on
his behalf. Mr. Riggs knowingly and voluntarily waives, see United
States v. Mezzanatto, 513 U.S. 196 (1995), any right he has
pursuant to Fed. R. Evid. 410 that would prohibit such use of the
Stipulation of Facts. If the Court does not accept the plea
agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
States.

 

The United States and Mr. Riggs understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

12. AGREEMENT ON SENTENCING GUIDELINES. Based on the
foregoing Stipulation of Facts, the United States and Mr. Riggs
agree that the following provisions of the United States Sentencing
Guidelines apply to this case.

Count Two of the Indictment:

USSG §2G2.2

Cross Reference to §2G2.1 per §2G62.2(c)

USSG §2G62.1

Base offense level 32

Minor Age 12-16 + 2

2_

Defendant’s
Initials

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 7 of 13 PagelD #: 306

David R. Bungard

 

January 11, 2019 Re: Scott Edward Riggs
Page 7

Distribution + 2

Adjusted Offense Level 36

The United States and Mr. Riggs acknowledge and understand
that the Court and the Probation Office are not bound by the
parties' calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range.

13. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. Riggs
knowingly and voluntarily waives his right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground
whatsoever including any ground set forth in 18 U.S.C. § 3742. Mr.
Riggs also knowingly and voluntarily waives any right to seek
appellate review of any claim or argument that (1) the statute of
conviction (18 U.S.C. § 2252A(a)(2)) is unconstitutional, and (2)
Mr. Riggs’s conduct set forth in the Stipulation of Facts (Plea
Agreement Exhibit A) does not fall within the scope of the 18
U.S.C. § 2252A(a) (2). Mr. Riggs may appeal the following:

(a) a sentence that exceeds the maximum penalty prescribed
by statute; and

(b) a decision by the District Court, pursuant to the
Sentencing Guidelines or 18 U.S.C. § 3553(a), to make an
“upward departure” or “upward variance” from the total
offense level calculated by the District Court or the
guideline range corresponding to that level.

The United State also waives its right to seek appellate
review of any sentence of imprisonment or fine imposed by the
District Court, or the manner in which the sentence was determined,
on any ground whatsoever including any ground set forth in 18

EC

Defendant’s
Initials

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 8 of 13 PagelD #: 307

David R. Bungard
January 11, 2019 Re: Scott Edward Riggs
Page 8

U.S.C. § 3742, except:

(a) a sentence that is below the minimum penalty, if any,
prescribed by statute; and

(ob) The United States may appeal a decision by the District
Court, pursuant to the Sentencing Guidelines or 18
U.S.C. § 3553(a), to make a “downward departure” or
“downward variance” from the total offense level
calculated by the District Court or the guideline range
corresponding to that level.

Mr. Riggs also knowingly and voluntarily waives the right to
challenge his guilty plea and conviction resulting from this plea
agreement, and any sentence imposed for the conviction, in any
collateral attack, including but not limited to a motion brought
under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

14. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. Riggs knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

15. SEX OFFENDER REGISTRATION REQUIREMENT. Mr. Riggs
understands and acknowledges that under the Federal Sex Offender
Registration and Notification Act, he must register as a sex
offender and keep the registration current in each of the following
jurisdictions: where he resides, where he is an employee and where
he is a student. Mr. Riggs understands that the federal
registration requirement and any state registration requirement

Defendant’s
Initials

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 9 of 13 PagelD #: 308

David R. Bungard
January 11, 2019 Re: Scott Edward Riggs
Page 9

may apply throughout his life. Mr. Riggs further understands that
the requirement to keep the registration current includes
informing at least one of the aforementioned jurisdictions not
later than three days after any change of name, residence,
employment or student status. Mr. Riggs understands that failure
to comply with these obligations subjects him to prosecution for
failure to register under federal law, 18 U.S.C. § 2250, which is
punishable by a fine or imprisonment, or both.

16. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

 

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

(bo) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Mr. Riggs;

(f) Advise the Court concerning the nature and extent of Mr.
Riggs’s cooperation; and

(g) Address the Court regarding the issue of Mr. Riggs’s
acceptance of responsibility.

17. VOIDING OF AGREEMENT. If either the United States or
Mr. Riggs violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

oe)

Defendant’s
Initials

 

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 10 of 13 PagelD #: 309

David R. Bungard

January 11, 2019 Re: Scott Edward Riggs
Page 10
18. ENTIRETY OF AGREEMENT. This written agreement

constitutes the entire agreement between the United States and Mr.
Riggs in this matter. There are no agreements, understandings or
recommendations as to any other pending or future charges against
Mr. Riggs in any Court other than the United States District Court
for the Southern District of West Virginia.

Acknowledged and agreed to on behalf of the United States:

MICHAEL B. STUART
United States Attorney

t= K nals: Ne Cece

JENNIFER RADA HERRALD
Assistant United States Attorney

 
 

By:

oe

Defendant’s
Initials

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 11 of 13 PagelD #: 310

David R. Bungard
January 11, 2019 Re: Scott Edward Riggs
Page 11

I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this ll-
page agreement that I have read and carefully discussed every part
of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in
this matter.

bat Lp. 1/31/14

Scott-Edward REGGE Date’ Sidned
Defendant

{3th

David R. COL Date Sigrled
Counsel for Defendant

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 12 of 13 PagelD #: 311

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO. 3:18-00240

SCOTT EDWARD RIGGS

STIPULATION OF FACTS

 

The United States and SCOTT EDWARD RIGGS (hereinafter
“defendant”) stipulate and agree that the facts comprising the
offense of conviction (Count Two of the Indictment in the Southern
District of West Virginia) and relevant conduct include the
following:

In or around January 2018, at or near my residence in
Huntington, Cabell County, West Virginia, I knowingly distributed
several images of child pornography by uploading them to a foreign
image hosting website via the Internet. The images of child
pornography depicted a 13-year-old female (Minor Female 1) and
included images depicting the lewd and lascivious exhibition of
the minor’s genitals and the minor touching her genitals. At the
time I uploaded these images, I was aware that the foreign image
hosting website would allow users from around the world to access,
view, and download the images of Minor Female l.

Prior to the time that I posted these images online, between
approximately October 2017 and January 2018, I had surreptitiously
used a hidden iPhone to make a video of Minor Female 1 as she
undressed and showered in the bathroom of my residence. At the
time I was aware that she was under the age of 18. After I recorded
this video, I selected 26 still frames from within the video and
posted them to the foreign image hosting website. At the time I
produced these images, I was aware that some of these images
involved the lewd and lascivious exhibition of the genitals of
Minor Female 1 or depicted Minor Female 1 touching her genitals.

This Stipulation of Facts does not contain each and every
fact known to defendant and to the United States concerning his
involvement and the involvement of others in the charges set forth
in the Indictment.

PLEA AGREEMENT EXHIBIT A 5

 
Case 3:18-cr-00240 Document 40 Filed 03/04/19 Page 13 of 13 PagelD #: 312

Stipulated and agreed to:

bees fy? —ifarfia

 

SCOTT EDWARD RAGES Date
Defendant
I[3//

 

 

DAVID R. MDa Date
Counsel for Defendant

— ? y Cle
A) Lado bhewatel 2-biF
JENNIFER RADA HERRALD Date

Assistant United States Attorney

PLEA AGREEMENT EXHIBIT A
2

 

 

 
